The opinion of the court was delivered by
Lewis, O. J.
This is an appeal from the decision of the Court of Quarter Sessions, confirming the report of viewers in a road case. The objection is, that no notice was given of the meeting of the viewers. That objection was heard and disposed of in the court below. It is a question of fact which is not the subject of review here.
No bill of excéptions exists in such a case. We are therefore unable to reverse for an error in deciding upon the competency of a witness.
Proceedings affirmed.